On Rehearing
By the Court,
Coleman, J.:
The question of the propriety of establishing the rule laid down in our former opinion being of such great importance to common carriers of the state, we decided to grant the urgent petition for a rehearing, that we might give the same further consideration; but, after extensive investigation and mature reflection, we find ourselves unable to adopt the views urged by counsel for appellant.
Upon the original hearing the burden of appellant’s argument turned upon the distinction sought to be made between a case in which the property in question was in the possession of the carrier at the time of receiving notice of the rights of the third party and a case in which the carrier accepted the property after receiving such notice. At this time, the burden of appellant’s contention is the injustice of the rule which holds a common carrier liable under the particular facts of this case, because of the indefinite description given of the ore in question at the time the notice was served upon appellant. In fact, it is now contended that a common carrier is not liable for refusing to deliver up possession of property, even though demanded by the owner, who is entitled to the possession thereof, and the case of Switzler v. N. P. Ry. Co., 45 Wash. 221, 88 Pac. 137, 12 L. R. A. (N. S.) 254, *84122 Am. St. Rep. 892, 13 Ann. Cas. 357, is cited as sustaining that contention. The argument now urged upon us necessitates.the statement that the trial court held the ore in question to have been stolen from respondent by Ephraim, and also of the statement of the evidence of the general freight agent of the appellant company, who when notified by respondent not to accept the ore telegraphed to San Francisco for instructions. He testified:
“I told him (respondent) that we (the railroad) could not stop the ore, and that we would not if it was offered to us for shipping as common carriers without due process of law being taken to protect us from shipping it; that we must ship it.”
This statement to respondent obviated the necessity of further action by respondent so far as giving a more definite description of the ore is concerned or of taking other steps except legal ones to protect himself, for he was notified that they would be ignored.
1. The line of argument now urged, as to the hardships which would be inflicted upon a carrier because of the necessity to determine who is the one entitled to the possession of the property, is not new, and has been uniformly urged in favor of appellant’s contention. This very argument is answered in a unanimous opinion in Georgia R. & B. Co. v. Haas, 127 Ga. 187, 56 S. E. 313, 119 Am. St. Rep. 327, 9 Ann. Cas. 677, the opinion having been written by that distinguished jurist, Mr. Justice Lumpkin. We quote with approval from the opinion:
“A carrier cannot refuse to recognize the demand of the true owner of property, made while such property is in the carrier’s possession and duly pressed, and carry it away and deliver it to a person who does not own it, or his order, merely because the carrier received it from such person as consignor. There may be some authority tending to sustain this position; but we think the better view is to the contrary. It may be inconvenient for a *85common carrier to have two claimants for goods in his possession; but so it is for any other bailee or depositary. The rule that a carrier is estopped from denying the title of his consignor is not without exception in this state. Section 2286 of the civil ¿ode [of 1895] is as follows : ‘The carrier cannot dispute the title of the person delivering the goods to him, by setting up adverse title in himself, or a title in third persons, which is not being enforced against him.’ Hutchinson on Carriers (2d Ed.), sec. 407, thus deals with the subject: ‘In such cases, however, if it should turn out that such claimant has not the paramount title as against the'bailor, the withholding the goods by the carrier from the latter will be treated as a conversion by him. And so, when a demand is made upon him by the adverse claimant, if the carrier should refuse to surrender the goods to him, he will be equally guilty of a conversion, if the title of such claimant should prove to be the better, and he, as the true owner, was really entitled to them. Where, therefore, the title to the property is disputed, and it becomes difficult or impossible for the carrier to determine who is entitled to them, he may be placed in a perilous position; for, no matter to which he gives up the goods, whether to the bailor, or in pursuance of his directions, or to the adverse claimant, he will be in danger of being held to account for them by the other, as for a conversion, if he can show the better title.’ * * * In Trans. Co. v. Barber, 56 N. Y. 544, it is said: ‘When the owner comes and demands his property, he is entitled to its immediate delivery, and it is the duty of the possessor to make it. The law will not adjudge the performance of this duty tortious as against a bailor having no title.’ In Hentz v. The Idaho, 93 U. S. 575, 23 L. Ed. 978, Mr. Justice Strong, in the opinion, says: ‘But if he [the bailee] has performed his legal duty by delivering the property to its true proprietor at his demand, he is not answerable to the bailor. And there is no difference in this particular between a common carrier and other *86bailees.’ See, also, 5 Am. & Eng. Ency. Law (2d Ed.), 196, and citations; Southern Express Co. v. Palmer, 48 Ga. 85 (2) ; Savannah R. Co. v. Wilcox, 48 Ga. 432; Shellenberger v. Fremont R. Co., 45 Neb. 491, 63 N. W. 859, 50 Am. St. Rep. 563; Wells v. Am. Exp. Co., 55 Wis. 32, 11 N. W. 537, 12 N. W. 441, 42 Am. Rep. 700; Savannah Ry. Co. v. Talbot, 123 Ga. 378, 51 S. E. 401, 3 Ann. Cas. 1092; Atlantic R. Co. v. Howard Supply Co., 125 Ga. 478, 54 S. E. 530.”
The Supreme Court of Kansas, in A., T. & S. F. Ry. Co. v. Jordon Stock Food Co., 67 Kan. 86, 72 Pac. 533, in which all the justices concurred, considering the question, said:
“The position of the railroad company was one of great hazard and embarrassment. It was liable to be mulcted in damages if it wrongfully refused to carry and deliver the goods under its contract with the shipper, and it was without any adequate means or opportunity of knowing definitely who the true owner might be. The law, however, must always aid the true owner in the recovery of his property, and he cannot be deprived of it by means of any contract relation between a wrongdoer and the carrier. When, therefore, the owner did appear and demanded his goods, he was entitled to their immediate delivery, and it was the duty of the possessor to make it.”
In Nanson v. Jacob, 93 Mo. 331, 6 S. W. 246, 3 Am. St. Rep. 531, the question of the liability of the carrier was made to turn upon the matter of notice. The court said :
“A mere bailee, whether common carrier or otherwise, is guilty of no conversion, though he receive property from one not rightfully entitled to possession, and, acting as a mere conduit, deliver it in pursuance of the bailment, if this is done before notice of the rights of the real owner. On the other hand, if he has such notice, his status is altogether altered, and he acts at his peril. Cooley on Torts, 456. This distinction between acting with or without notice, in such circumstances, is fully *87and pointedly recognized in Dusky v. Rudder, 80 Mo. 400.” The rule thus laid down is recognized as correct in Robert G. White L. S. Co. v. Chicago, M. & St. P. R. R. Co., 87 Mo. App. 330.
It is insisted that the case of Shellnut v. Cent. of Ga. Ry. Co., 131 Ga. 404, 62 S. E. 294, 18 L. R. A. (N. S.) 494, which was relied upon in the original hearing, supports the appellant’s contention. If the case mentioned is an authority in this case, it is clearly against appellant’s contention, for it appears from the opinion that the cotton in question was shipped and delivered to consignee before demand therefor was made. The court said:
“And, the bill of lading having been issued in the name of Haney, the cotton was shipped and delivered under that bill of lading; and, when so shipped and delivered, the company was free from any liability for a conversion, as no demand was made upon it for the property while it was in its possession. It seems to be a well-settled principle that a common carrier is guilty of no conversion, ‘though he receive property from one not rightfully entitled to possession, and, acting as a mere conduit, deliver it in pursuance of the bailment, if this is done before notice of the rights of the real owner. * * * ’ ”
Continuing, the court said:
“Indeed, the argument and the reasoning in that case tend very strongly to the conclusion which we have reached in this. We do not think it could be said that, where a railroad company receives property for transportation, which the law imperatively demands that it shall receive when it is offered, and then, acting, as was said in the case of Nanson v. Jacobs, supra, ‘as a mere conduit,’ delivers it in pursuance of the bailment, it can be said to exercise ‘a dominion over it in exclusion or in defiance’ of the true owner’s right; because, if the true owner should, before the delivery of the property by the carrier in pursuance of the bailment, make demand for it or show his right to the possession of it, *88and give notice of his intention to enforce that right, then the carrier would be bound to recognize that right, or, refusing to do so, would refuse at its peril.”
But it is contended that the case of A., T. & S. F. Ry. v. International L. & I. Co., 247 Fed. 265, 159 C. C. A. 359, sustains appellant’s contention as urged upon the hearing. That is a case somewhat similar to this in some of its features. The property in question consisted of three hotel cars, which came into the railroad company’s possession after it had received notice. The company transported the cars over its line and delivered them to the person from whom it had received them, in the same condition as they were when received. The court says:
“The rule as commonly stated is that a common carrier is liable in conversion for misdelivery or nondelivery of property intrusted to it for transportation, and that upon the making of an adverse claim and demand by a third person the carrier assumes the risk of correctly deciding between the claimant and the shipper or consignee. The result of this is that, though the carrier is without adequate means of information, it will be held in conversion if it errs in its decision. In the statement of the rule it is generally recognized as productive of much hardship to common carriers, impartial as between the contending parties and desirous only of discharging the duties imposed upon them by law.”
The court does not approve or disapprove of the rule, but in disposing of the case says:
“Giving full force to the incidents held in varying circumstances to constitute a conversion, we do not think sufficient were shown at the trial.”
We fail to see that the case mentioned is of much force in aiding us in arriving at a conclusion. It seems that in that case both parties honestly asserted claim to the property. In the case before us the property had been stolen.
We are confronted with the case of Kohn v. R. & D. Ry. Co., 37 S. C. 1, 16 S. E. 376, 24 L. R. A. 100, 34 Am. St. Rep. 726, which was considered in Shellenberger v. *89Fremont, etc., R. R. Co., 45 Neb. 487, 63 N. W. 859, 50 Am. St. Rep. 561, and disapproved, the court saying:
“There is no doubt that the assertion of conflicting claims has been the occasion of frequent embarrassment to bailees, particularly common carriers, who are bound to receive goods offered for transportation, although there has been suggested no sufficient reason for excepting them from the operation of the rule by which the rightful owner is permitted to reclaim property wherever found. We are aware of the exceptions to the rule, but they rest upon equitable considerations, none of which are presented by the record in this case, and need not, therefore, be noticed.”
It may be said in this case with equal force that there are no equitable considerations appearing which would justify our following the Kohn case.
Our attention is called to the case of Switzler v. N. P. R. Co., 45 Wash. 221, 88 Pac. 137, 12 L. R. A. (N. S.) 254, 122 Am. St. Rep. 892, 13 Ann. Cas. 357, as holding contrary to the view which we entertain. Upon a casual reading of this case it might so seem, but the court in its opinion took it bodily out of the class of cases to which this case belongs. It said:
“When a person in the possession of personal property presents the same to such transportation company for shipment, upon the terms common to the public, such carrier, in the absence of actual knowledge, or of the facts that should readily lead to actual knowledge, to the contrary, may assume that the would-be shipper is rightfully in possession of said property and authorized to enter into, a legal contract for its transportation. Not only may such carrier presume this to be the case, but it is legally bound so to do and to receive such property for shipment. Having so accepted and forwarded said property, it becomes its duty to fulfil the contract of shipment made with the consignor.”
2. The court in that case apparently based its conclusion upon the fact that the railroad company did not have actual knowledge, or knowledge of facts which should have led to actual knowledge, of the rights of Switzler, *90before receiving the horses for shipment, while in the case at bar, though it is admitted that notice was given to the railroad before it received the ore in question, it is urged upon rehearing that the description of the ore was too indefinite and uncertain to charge the company with knowledge of the rights of the respondent. By its avowal of its intention to ship the ore if tendered it, and basing its decision so to do, apparently upon its legal rights in the premises, rather than upon the indefinite description of the ore, of which it made no complaint at the time, we think it waived any right it might otherwise have to now insist that the description of the ore was too indefinite and uncertain to charge it with knowledge of the fact that the ore tendered it by Ephraim was the ore owned by respondent, and cannot now be heard to say that it did not have actual knowledge that the ore in question was the property of respondent.
Respondent takes exception to the view expressed in the original opinion relative to the other matters considered. Suffice it to say that after a careful consideration we are entirely satisfied with the views then expressed.
Counsel for appellant has filed a list of authorities, holding that we may enter an order directing the judgment which should be entered. There is no doubt as to the law on this point, but we do not feel that we would be justified in making such an order in this case.
For the reasons given in the original opinion, the order will be that the judgment of the district court be reversed, and the case remanded for a new trial, unless the respondent agrees, within ten days from the filing of the remittitur herein in the district court, in a written statement filed with the clerk of said court, to a reduction of said judgment to the sum of $287.28.